Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

BARBARA J. SIMMONS                                 GREGORY F. ZOELLER
Oldenberg, Indiana                                 Attorney General of Indiana

                                                   MICHAEL GENE WORDEN
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                                                                                 Apr 08 2013, 9:30 am

                              IN THE
                    COURT OF APPEALS OF INDIANA

CHAD LINDSTROM,                                    )
                                                   )
       Appellant-Defendant,                        )
                                                   )
              vs.                                  )      No. 49A02-1209-CR-739
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                      APPEAL FROM THE MARION SUPERIOR COURT
                    The Honorable Shatrese M. Flowers, Master Commissioner
                              Cause No. 49F07-1206-CM-38717



                                         April 8, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                             STATEMENT OF THE CASE

       Chad Lindstrom appeals his conviction for battery, as a Class A misdemeanor,

following a bench trial. Lindstrom presents a single issue for our review, namely,

whether the State presented sufficient evidence to support his conviction.

       We affirm.

                       FACTS AND PROCEDURAL HISTORY

       On June 7, 2012, Lindstrom and Robert Beard, both employees of Shively’s Lawn

Care, were working together at a large residential complex in Greenwood.           At

approximately 10:45 a.m., just after Beard had taken a break to get a bottle of water,

Lindstrom came up from behind him, knocked him to the ground, stepped on his hand,

and punched him several times.        Another coworker, Daniel Johnson, had observed

Lindstrom approach Beard, but Johnson was on a mower and drove out of sight, around a

house. As Johnson rode back into the view of the two men a short time later, he saw

Lindstrom standing over Beard, who was on the ground. Johnson got off of his mower

and went over to ask what had happened. Beard was holding his face and said that

Lindstrom had “attacked” him. Transcript at 20. Johnson encouraged Beard to contact

their boss, and Beard called the police.

       The State charged Lindstrom with battery, as a Class A misdemeanor. The trial

court found Lindstrom guilty as charged following a bench trial and entered judgment

and sentence accordingly. This appeal ensued.




                                            2
                              DISCUSSION AND DECISION

       Lindstrom asserts that the State presented insufficient evidence to support his

conviction. When the sufficiency of the evidence to support a conviction is challenged,

we neither reweigh the evidence nor judge the credibility of the witnesses, and we affirm

if there is substantial evidence of probative value supporting each element of the crime

from which a reasonable trier of fact could have found the defendant guilty beyond a

reasonable doubt. Wright v. State, 828 N.E.2d 904, 905-06 (Ind. 2005). It is the job of

the fact-finder to determine whether the evidence in a particular case sufficiently proves

each element of an offense, and we consider conflicting evidence most favorably to the

trial court’s ruling. Id. at 906.

       To prove battery, as a Class A misdemeanor, the State was required to show that

Lindstrom knowingly, in a rude, insolent or angry manner, touched Beard which resulted

in bodily injury to Beard. See Ind. Code § 35-42-2-1. Lindstrom’s sole contention on

appeal is that Beard’s testimony is incredibly dubious and, as such, cannot support his

conviction. Our supreme court has explained the incredible dubiosity rule as follows:

       If a sole witness presents inherently improbable testimony and there is a
       complete lack of circumstantial evidence, a defendant’s conviction may be
       reversed. This is appropriate only where the court has confronted
       inherently improbable testimony or coerced, equivocal, wholly
       uncorroborated testimony of incredible dubiosity. Application of this rule
       is rare and the standard to be applied is whether the testimony is so
       incredibly dubious or inherently improbable that no reasonable person
       could believe it.

Love v. State, 761 N.E.2d 806, 810 (Ind. 2002) (citations omitted).

       The incredible dubiosity rule does not apply to Beard’s testimony. Beard was not

a “sole witness,” and his testimony was not “inherently improbable . . . or coerced,
                                            3
equivocal, [or] wholly uncorroborated.” Id. Beard testified that he was on the ground as

Lindstrom stood on his hand and punched him several times, causing injuries. And

Beard’s testimony was corroborated by circumstantial evidence. Johnson testified that he

was on his riding mower when he saw Lindstrom approach Beard at the water truck.

After Johnson made a loop around the nearby house, he then saw Lindstrom standing

over Beard, who was on the ground. Beard was holding his face and told Johnson that

Lindstrom had “attacked” him. Transcript at 20. In addition, after Jerry Shively, the

owner of Shively’s Lawn Care, arrived at the scene, Lindstrom told Shively that “he was

sorry for everything.” Id. at 28. The evidence is sufficient to support Lindstrom’s

conviction for battery, as a Class A misdemeanor.

      Affirmed.

BAILEY, J., and BARNES, J., concur.




                                           4